DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/16/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 and 6/16/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche et al. (US 2021/0209956 A1), hereinafter Allouche, in view of McElreath (US 5,216,611), hereinafter McElreath.
Claim 1
Allouche discloses the claimed method for recording flight data of an unmanned aerial vehicle (i.e. UAV 105) using blockchain technology (see Figures 12A-12B), comprising: 
collecting sensor data from a sensor installed in the unmanned aerial vehicle (see ¶0104, with respect to step S1221 in Figure 12A, regarding sensor data is obtained from UAV 105, where the various onboard sensors mounted on the UAV include altitude, speed, weather, wind speed, as described in ¶0044);
collecting location information of the unmanned aerial vehicle from a GPS installed in the unmanned aerial vehicle (see ¶0104, with respect to step S1221 in Figure 12A, regarding sensor data is obtained from UAV 105, where the various onboard sensors mounted on the UAV include map position, as described in ¶0044; ¶0052, regarding the use of a GPS on-board the UAV 105); 
estimating a flight status of the unmanned aerial vehicle (see ¶0104, with respect to step S1221 in Figure 12A, regarding that the flight status information is obtained from UAV 105, where the flight status information includes current mission status and energy, as described in ¶0044);
detecting an abnormal condition (see ¶0004, regarding that the sensors of the UAV indicate whether there is a problem);
generating signature information corresponding to a surrounding environment at a corresponding time based on a peripheral signal collected from a receiver (i.e. wireless communication unit 407 depicted in Figure 4 and described in ¶0052, as communicating with the ground control station 103) installed in the unmanned aerial vehicle (see ¶0104, with respect to step S1221 of Figure 12A, regarding the UAV 105 creates a transaction and signs the transaction, where the transaction is associated with the control message to construct the transaction generated by Ground Control Station 103 in step S1213; ¶0106, regarding the transaction is packed into a time-stamped block);
generating a transmission data block capable of being registered in a blockchain based on the flight status, the abnormal condition, and the signature information (see ¶0104, with respect to step S1221 of Figure 12A, regarding the UAV 105 creates a signed transaction, where the transactions include sensor data and flight status information, as described in ¶0104, where the sensor data may indicate a problem, as described in ¶0004; ¶0049, regarding that each block may contain one or more transactions);
transmitting the transmission data block to a flight data registration apparatus (see ¶0107, with respect to step 1267 of Figure 12B, regarding that the block is transmitted into the blockchain network 101); and 
registering the transmission data block received by the flight data registration apparatus in the blockchain (see ¶0108-0109, with respect to step S1291 of Figure 12B, regarding that the new block is chained together with previous transaction blocks and stored by every node).
While Allouche discloses separate flight status, control signal, sensor data, and location information as being measured or determined by the UAV, Allouche does not specifically disclose how the flight status is estimated, so as to estimate the flight status of the unmanned aerial vehicle based on a control signal, the sensor data, and the location information, and while Allouche discloses detecting an abnormal condition, where the on-board sensors indicate the abnormal condition, such that a new flight plan can be uploaded to the UAV (see ¶0004), Allouche does not specifically disclose detecting an abnormal condition by comparing the flight status with a flight plan of the unmanned aerial vehicle. However, the calculation of flight status using a control signal, sensor data, and location information is well known in the art, and the flight status of Allouche may be reasonably interpreted as being measured by the on-board sensors, so as to determine errors in the flight path.
McElreath teaches a similar autonomous aircraft (see col. 2, lines 66-68) that determines a composite navigation signal (similar to the flight status of Allouche) based on a control signal (i.e. INS information, described as a control signal in col. 3, lines 63-66), MLS, defined as being provided by navigation sensor system 16 in col. 3, lines 1-15, (similar to the sensor data taught by Allouche), and GPS (similar to the location information taught by Allouche) (see col. 3, line 57-col. 4, line 66, with respect to Figure 3, regarding the INS, GPS, and MLS are filtered and weighted to generate composite navigation signal on line 82). McElreath further teaches that an error (similar to the abnormal condition taught by Allouche) is detected by comparing the composite navigation signal to a flight plan (see col. 4, line 66-col. 5, line 2, regarding comparison of the composite navigation signal on line 82 with the reference flight path 88).
Since the systems of Allouche and McElreath are directed to the same purpose, i.e. monitoring and control of an autonomously-operated aerial vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Allouche, so as to estimate the flight status of the unmanned aerial vehicle based on a control signal, the sensor data, and the location information and detect an abnormal condition by comparing the flight status with a flight plan of the unmanned aerial vehicle, in light of McElreath, with the predictable result of detecting anomalous errors that may be automatically compensated for (col. 1, line 67-col. 2, lines 2 of McElreath).
Claims 2 and 12
Allouche further discloses that the collecting the location information comprises: 
estimating position information from the sensor data (see ¶0044, regarding that onboard sensors are used to determine the UAV’s altitude); and
collecting the location information based on GPS data received from the GPS and the position information (see ¶0044, regarding that onboard sensors are used to determine the UAV’s map position; ¶0052, regarding the use of a GPS on-board the UAV 105). 
The “collection” may be reasonably based on “position information,” in that both map position and altitude are acquired for defining the sensor signals in step S1221 of Figure 12A.
Claims 3 and 13
McElreath further teaches that determining a composite navigation signal (similar to the flight status taught by Allouche) comprises: 
collecting the control signal from an MLS receiver (similar to the receiver taught by Allouche) (see col. 3, lines 1-5, regarding MLS information is provided by navigation sensor system 16, where MLS data is inherently transmitted via transceivers, as described in col. 1, lines 11-28); 
receiving the control signal, MLS (similar to the position information taught by Allouche), and GPS (similar to the location information taught by Allouche) (see col. 3, lines 1-5, regarding GPS, ILS, and MLS are received by navigation sensor system 16 and transmitted to flight management system 10 in Figure 3); and 
estimating the composite navigation signal based on the control signal, MLS, and GPS (see col. 3, line 57-col. 4, line 66, with respect to Figure 3, regarding the INS, GPS, and MLS are filtered and weighted to generate composite navigation signal on line 82).
Claims 6 and 16
Allouche further discloses that the peripheral signal includes a radio broadcast signal or a signal for generating signature information, being transmitted by a receiving station (see ¶0052, regarding that communication circuit 407 is configured with radio for remote control by the ground control station 103).  
Claims 7 and 17
Allouche further discloses that the registering the transmission data block comprises: 
receiving the transmission data block (see ¶0107, with respect to step S1267 of Figure 12B, regarding that the block is transmitted into the blockchain network 101); and 
registering, by a blockchain node, the transmission data block in the blockchain (see ¶0108-0109, with respect to step S1291 of Figure 12B, regarding that the new block is chained together with previous transaction blocks and stored by every node).   
Claims 8 and 18
Allouche further discloses that the receiving the transmission data block comprises: 
verifying integrity of the received transmission data block (see ¶0107, with respect to step S1265 of Figure 12B, regarding UAV 105 performs a consensus algorithm for verifying a block); and 
transmitting a request for registration in the blockchain to the blockchain node when the integrity is verified (see ¶0107, with respect to step S1267 of Figure 12B, regarding that the block and solution is broadcast back into the blockchain network 101).
Claims 9 and 19
Allouche further discloses that the registering, by the blockchain node, the transmission data block comprises: 
receiving the request for registration of the block in the blockchain (see ¶0108, with respect to step S1287 of Figure 12B, regarding the request for validation from blockchain network 101); 22
determining whether to register the block using a blockchain consensus algorithm, removing the block when the registration is denied, and registering the block in the blockchain when the registration is approved (see ¶0108, with respect to step S1289 of Figure 12B, regarding that a consensus is determined of the solution and agreement that the block can be added to the blockchain is made).
It is clear that the block is only added to the blockchain when a consensus is determined in step S1289; therefore, blocks are inherently removed from the registration. Further, the “request” may be made by any entity of the system through messages that prompt a response that lead to the registration of the block in the blockchain.
Claims 10 and 20
Allouche further discloses broadcasting a signal for generating signature information (see ¶0105-0106, with respect to step S1213 of Figure 12A, regarding that ground control station 103 transmits a command for constructing a transaction to UAV 105, where the ground station 103 and UAV 105 communicate via radio, as described in ¶0052).
Claims 4 and 14
Allouche further discloses that the generating the transmission data block comprises: 
generating transmission data based on the flight status, the abnormal condition, and the signature information (see ¶0104, with respect to step S1221 of Figure 12A, regarding the UAV 105 creates a signed transaction, where the transactions include sensor data and flight status information, as described in ¶0104, where the sensor data may indicate a problem, as described in ¶0004; ¶0049, regarding that each block may contain one or more transactions); 
signing the transmission data using a signature method (see ¶0104, with respect to step S1221 of Figure 12A, regarding the UAV 105 creates a signed transaction); and 
converting the signed transmission data into the transmission data block capable of being registered in the blockchain (see ¶0104, regarding that the signed transaction is broadcast to the blockchain network 101).  
Claim 11
The combination of Allouche and McElreath discloses the claimed apparatus for generating flight data of an unmanned aerial vehicle using blockchain technology, comprising a processor (see Figure 1 of Allouche) for performing the method discussed in the rejection of claim 1.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche in view of McElreath, and in further view of Fox et al. (US 2021/0092604 A1), hereinafter Fox. 
Claims 5 and 15
While Allouche discloses various types of onboard sensors in ¶0044, Allouche does not specifically disclose that the estimating the position information is configured to estimate a pitch, a roll, a yaw and a heading of the unmanned aerial vehicle from the sensor data of the unmanned aerial vehicle. However, these measurements are commonly used in estimating the position of a UAV.
Specifically, Fox discloses a similar system in which a UAV (similar to the unmanned aerial vehicle taught by Allouche) transmits signed data blocks to be registered in a blockchain (see ¶0281-0282; ¶0645, regarding that the Authority’s database may be alternatively a blockchain). Fox further discloses that the information in the message/block includes an estimate of a pitch, a roll, a yaw and a heading detected by sensors (similar to the sensor data taught by Allouche) (see ¶0483; ¶0518).
Since the systems of Allouche and Fox are directed to the same purpose, i.e. transmitting position information from a UAV to be registered in a blockchain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Allouche, such that the estimating the position information is configured to estimate a pitch, a roll, a yaw and a heading of the unmanned aerial vehicle from the sensor data of the unmanned aerial vehicle, in light of Fox, with the predictable result of providing information that is useful for the drone or operator identity (¶0583 of Fox).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661